EXHIBIT 10.44

 

[g2017031021584641333009.jpg]December 2, 2106



Avangrid, Inc.

70 Farm View Drive

New Gloucester, ME 04260

 

Attention: Howard Coon, Vice President, Treasurer

 

 

Re: Offer, dated as of December 2, 2016 for a U.S.$50,000,000 Uncommitted Line
of Credit for Standby Letters of Credit

 

Ladies and Gentlemen:

 

1.Introduction:

 

Crédit Agricole Corporate and Investment Bank (“Issuing Bank”) is pleased to
offer to negotiate with Avangrid, Inc., a New York corporation (“Account
Party”), for the issuance of standby letters of credit, which shall be comprised
of performance and financial letters of credit (the “Letters of Credit”) on an
uncommitted basis on and subject to the terms and conditions hereof and of the
other Credit Documents (as defined below); provided, however, that the aggregate
amount of the L/C Obligations (as defined below) outstanding at any time
hereunder shall not exceed U.S.$50,000,000 (the “Maximum Amount”); and provided,
further, that there shall be a sublimit for performance Letters of Credit with a
tenor of more than one (1) year up to five (5) years of U.S.$10,000,000. The
Letters of Credit issued hereunder shall be utilized by Account Party for
general corporate purposes.

 

Upon execution hereof by Account Party and the satisfaction of the conditions to
effectiveness set forth herein, this Agreement shall become effective and shall
remain in effect until the earlier of November 30, 2017 and the date of
revocation hereof by Issuing Bank in its sole discretion (such earlier date, the
“Expiration Date”). Any obligations of Account Party incurred pursuant to this
Agreement shall survive its revocation or expiration.

 

Account Party understands and agrees that (a) Issuing Bank may revoke this
Agreement at any time without notice to Account Party and (b) this Agreement is
not a commitment by Issuing Bank to issue any Letter of Credit and no commitment
fee is being paid. Notwithstanding anything herein contained to the contrary, it
is hereby agreed that so long as any Letter of Credit issued pursuant to the
terms hereof or any Application (as defined below) remains outstanding, the
Events of Default specified herein shall remain effective and shall survive the
termination of this Agreement and Issuing Bank shall be entitled to exercise any
and all remedies in respect thereof.

 

2.Definitions:

 

As used herein and in the other Credit Documents (unless otherwise defined
therein), the following terms have the following meanings:

 

1

 

--------------------------------------------------------------------------------

“Account Party”: as defined in Section 1.

 

“Affiliate”: means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
For purposes of this definition, the terms “controlling,” “controlled by” and
“under common control with” have correlative meanings.

 

“Agreement”: means this Offer for a U.S.$50,000,000 Uncommitted Line of Credit
for Standby Letters of Credit, as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time.

 

“Anti-Corruption Laws”: means any applicable laws, rules, or regulations
relating to bribery or corruption, including (a) the United States Foreign
Corrupt Practices Act of 1977; (b) the United Kingdom Bribery Act of 2010; and
(c) any other similar law, rule or regulation in any applicable jurisdiction
currently in force or hereafter enacted.

 

“Anti-Money Laundering Laws”: means any laws or regulations relating to money
laundering or terrorist financing in any applicable jurisdiction currently in
force or hereafter enacted.

 

“Application”: means an application, in the form attached hereto as Exhibit A or
such other form as the Issuing Bank shall from time to time issue, requesting
Issuing Bank to open a Letter of Credit. For the avoidance of doubt, to the
extent any provision of any Application conflicts with or is otherwise
inconsistent with this Agreement, the terms of this Agreement shall supersede
any such Application and this Agreement shall govern.

 

“Base Rate”: means as determined by Issuing Bank on a daily basis, the higher of
(a) the rate per annum established by Issuing Bank from time to time as the
reference rate for short-term commercial loans in U.S. Dollars to domestic
corporate borrowers (which Account Party acknowledges is not necessarily Issuing
Bank's lowest rate) and (b) the overnight cost of funds of Issuing Bank as
determined solely by Issuing Bank plus 1/4 of 1% per annum.

 

“Board”: means the Board of Governors of the Federal Reserve System of the U.S.

 

“Business Day”: means any day, other than a Saturday or Sunday or legal holiday,
on which commercial banks generally are open for business in New York, New York
.

 

“Change of Control”: means at any time Iberdrola S.A. shall cease to own,
directly or indirectly, at least 51 % of the economic and voting interests in
Account Party, free and clear of any Lien.

 

“Code”: means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral Account”: as defined in Section 9.

 

“Contingent Obligation”: means, as to any Person, any guarantee of payment by
such Person of any Indebtedness or other obligation of any other Person, or any
agreement to provide financial assurance with respect to the financial
condition, or the payment of the obligations of, such other Person which has the
effect of assuring or holding harmless any third Person against loss with
respect to one or more obligations of such third Person.

 

“Credit Documents”: means this Agreement, and the Applications.

 

“Currency”: means U.S. Dollars and/or any Foreign Currency.

 

“Default”: means any Event of Default or any condition or event which, after the
giving of notice, the lapse of time, or both, or any other condition, would
become an Event of Default.

2

 

--------------------------------------------------------------------------------

 

“Dollar Equivalent”: means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of U.S. Dollars that
would be required to purchase such amount of such Foreign Currency on the date
two (2) Business Days prior to such date, based upon the spot selling rate at
which Issuing Bank offers to sell such Foreign Currency for U.S. Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two (2) Business Days later.

 

“Event of Default”: as defined in Section 9.

 

“Expiration Date”: as defined in Section 1.

 

“FATCA”: means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), and any current or future
regulations or official interpretations thereof.

 

“Financial Statements”: means the income statement, statement of cash flows and
balance sheet of Account Party furnished in accordance with Section 8(a)(i).

 

“Foreign Currency”: means at any time any Currency other than U.S. Dollars.

 

“GAAP”: means generally accepted accounting principles in the U.S. consistent
with those utilized in preparing the Financial Statements.

 

“Indebtedness”: means with respect to any Person at any date: (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (b) any other indebtedness which is evidenced by a note, bond,
debenture or similar instrument, (c) all capital lease obligations of such
Person, (d) all obligations of such Person in respect of outstanding letters of
credit, acceptances and similar obligations created for the account of such
Person, (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (f) all Contingent Obligations of such Person and (g) net
liabilities of such Person under interest rate cap agreements, interest rate
swap agreements, foreign currency exchange agreements and other hedging
agreements or arrangements (calculated on a basis satisfactory to Issuing Bank
and in accordance with accepted industry practice).  The Indebtedness of any
Person shall include any Indebtedness of any partnership in which such Person is
the general partner.

 

“Indemnified Liabilities”: as defined in Section 12(b).

 

“Indemnitee”: as defined in Section 12(b).

 

“ISP”: as defined in Section 18(b).

 

“Issuing Bank”: as defined in Section 1.

 

“L/C Obligations”: means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under the Letters of Credit for
which Issuing Bank has not then been reimbursed pursuant to Section 4.

 

“Letters of Credit”: as defined in Section 1.

 

“Lien”: means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest; or any preference, priority or other agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement or any capital lease
obligation having substantially the same economic effect as any of the
foregoing).

 

“Material Adverse Effect”: means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of Account
Party, (b) the ability of Account Party to perform

3

 

--------------------------------------------------------------------------------

its obligations under any Credit Document or (c) the validity or enforceability
of (i) any of the Credit Documents or (ii) the rights or remedies of Issuing
Bank thereunder.

 

“Maximum Amount”: as defined in Section 1.

 

“OFAC”: means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Person”: means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Reimbursement Amounts”: as defined in Section 4(b).

 

“Requirement of Law”: means as to any Person, the certificate of incorporation
and by-laws or other comparable organizational or governing documents of such
Person, and any law, treaty, rule, restriction or regulation or determination of
an arbitrator or a court or other governmental authority (including, without
limitation, any federal, state or local environmental and employee benefit laws
and regulations), in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.

 

“Sanctioned Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly restricting or prohibiting dealings with, in or
involving such country or territory (currently, Iran, Cuba, Syria, Sudan, North
Korea and the Crimea region of Ukraine).

 

“Sanctioned Person” means any individual or entity (a) identified on a Sanctions
List, (b) organized, domiciled or resident in a Sanctioned Jurisdiction, or (c)
otherwise the subject or target of any Sanctions, including by reason of
ownership or control by one or more individuals or entities described in clauses
(a) or (b).

 

“Sanctions” shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. (including OFAC and U.S.
Department of State), (b) the United Nations Security Council, (c) the European
Union or any member state, (d) the United Kingdom (including Her Majesty’s
Treasury), or (e) any other applicable jurisdiction.

 

“Sanctions List” shall mean any list of designated individuals or entities that
are the subject of Sanctions, including (a) the Specially Designated Nationals
and Blocked Persons List maintained by OFAC, (b) the Consolidated United Nation
Security Council Sanctions List, (c) the consolidated list of persons, groups
and entities subject to EU financial sanctions maintained by the European Union
or any member state and (d) the Consolidated List of Financial Sanctions Targets
in the United Kingdom maintained by Her Majesty’s Treasury.

 

“SEC”: means the Securities and Exchange Commission.

 

“Subsidiary”: means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Account Party.

 

“Taxes”: as defined in Section 5.

 

“UCP”: as defined in Section 18(b).

 

“U.S.”: means the United States of America.

 

4

 

--------------------------------------------------------------------------------

“U.S. Dollars” or “U.S.$”: means the lawful currency of the U.S.

 

“USA Patriot Act”: means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

3.Issuance and Terms of Letters of Credit; Fees;

 

(a)At any time after the date hereof, Account Party may request Issuing Bank to
issue a Letter of Credit by issuing a written request to Issuing Bank at its
address specified on its signature page hereto, together with an Application
therefor, completed to the satisfaction of Issuing Bank (which request and
Application must be received by Issuing Bank prior to 10:00 A.M. (New York time)
on the proposed date of utilization (which must be a Business Day on or prior to
the Expiration Date)).  Issuing Bank shall inform Account Party of its decision
in its sole discretion to accept or reject such request within three (3)
Business Days. If Issuing Bank does not respond within such period of time, the
request will be considered to be rejected.

 

(b)Each Letter of Credit shall (i) be governed by the provisions hereof and of
the relevant Application, (ii) be issued in either U.S. Dollars or an Agreed
Foreign Currency and in a face amount to be mutually agreed, and (iii) expire on
a Business Day (A) no later than twelve (12) months after the date of the
issuance in the case of a financial Letter of Credit and (B) no later than five
(5) years in the case of a performance Letter of Credit; provided that the
aggregate amount of all L/C Obligations outstanding at any time hereunder shall
not exceed the Maximum Amount; and provided, further, that the aggregate amount
of performance Letters of Credit with a tenor greater than twelve (12) months to
be issued hereunder may not exceed U.S.$10,000,000.

 

(c)Account Party shall pay to Issuing Bank a commission on each individual
Letter of Credit at a rate to be agreed upon at issuance of each individual
Letter of Credit, quarterly and payable in arrears. In addition, Account Party
shall pay to Issuing Bank a non-refundable amendment fee with respect to each
amendment to any Letter of Credit in the amount of U.S.$250 payable in advance
on the date of such amendment.

 

(d)With respect to any obligation of Account Party to Issuing Bank under this
Agreement payable in any Foreign Currency: (i) Account Party shall indemnify,
defend and hold Issuing Bank harmless from all loss arising from any fluctuation
in the value of such Foreign Currency from the date such obligation is payable
to Issuing Bank by the terms hereof until paid in full; and (ii) upon the
failure or inability of Account Party to pay Issuing Bank immediately upon
demand the full amount of such obligation in such Foreign Currency, Account
Party shall immediately upon Issuing Bank’s demand pay to Issuing Bank the
Dollar Equivalent of such amount in same day funds which shall be sufficient to
fully compensate Issuing Bank for all amounts paid and all changes, costs and
expenses incurred by Issuing Bank in acquiring the full amount of such Foreign
Currency and Account Party shall pay interest accrued thereon at the highest
rate permitted to be charged by Issuing Bank under applicable law, in U.S.
Dollars, from the date such obligation is payable to Issuing Bank by the terms
hereof until the date of receipt by Issuing Bank of full payment. For purposes
of this Agreement the amount of any Letter of Credit denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Letter of Credit.

 

4.Reimbursements; Overdue Amounts:

 

(a)Account Party will reimburse Issuing Bank (in same day funds without set-off,
counterclaim or any other deduction of any nature whatsoever and in the Currency
of the applicable Letter of Credit), on the date of any drawing under a Letter
of Credit, if such drawing is made prior to 11:00 A.M. (New York time), or the
next Business Day after the date of such drawing, if such drawing is made on or
after 11:00 A.M. (New York time), amounts due in respect of drawings under the
Letters of Credit (“Reimbursement Amounts”), and any interest (to the extent
permitted by law) and other amounts due hereunder or under any other Credit
Document; provided that if the Credit Documents provide for acceptance of a time
draft or incurrence of a deferred payment obligation and if Account Party
notifies

5

 

--------------------------------------------------------------------------------

Issuing Bank of such acceptance or incurrence at least one (1) Business Day in
advance of its maturity, reimbursement shall be due sufficiently in advance of
its maturity to enable Issuing Bank, as issuer, to arrange for its cover in same
day funds to reach the place where it is payable no later than the date of its
maturity.  

 

(b)Any amounts that are not paid on the date when due shall bear interest
(before as well as after judgment) payable on demand at 2% over the Base Rate
from and including the date when such payment was due to, but excluding, the
date of receipt of payment.  

 

5.Calculations; Payments; Taxes:

 

(a)All payments hereunder, including for Reimbursement Amounts and computations
of fees and interest shall be made on the basis of a 360-day year for actual
days elapsed.  Except as required by law, any and all payments by Account Party
under the Credit Documents shall be made free and clear of and without reduction
or withholding for any and all present or future taxes, levies, deductions,
imposts, charges or withholdings, imposed by any governmental authority (all
such taxes, levies, deductions, imposts, charges, and withholdings being
hereinafter called “Taxes”), excluding (i) franchise taxes, branch profits taxes
or taxes imposed on or measured by the overall net income of Issuing Bank, (ii)
any U.S. tax that is imposed on amounts payable to Issuing Bank under the law
applicable at the time such Issuing Bank acquires an interest in a Letter of
Credit (or designates a new lending office), except to the extent Issuing Bank
(or its assignor, if any) was entitled, at the time of the designation of a new
lending office (or assignment) to receive additional amounts from Account Party
with respect to such withholding tax, (iii) taxes attributable to Issuing Bank’s
failure or inability to comply with Section 5(b), and (iv) any withholding taxes
imposed under FATCA.  

 

(b)(i) If Issuing Bank is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Credit Document, Issuing
Bank shall deliver to Account Party, at the time or times prescribed by
applicable law and reasonably requested by Account Party, such properly
completed and executed documentation reasonably requested by Account Party as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, Issuing Bank, if requested by Account Party, shall
deliver such other documentation prescribed by law or reasonably requested by
Account Party as will enable Account Party to determine whether or not Issuing
Bank is subject to backup withholding or information reporting requirements.

 

(ii)If Account Party shall be required by law to deduct any Taxes from or in
respect of any sum payable under the Credit Documents to Issuing Bank, (A)
Account Party shall forthwith pay to Issuing Bank such additional amounts as may
be necessary so that after making all required deductions for Taxes Issuing Bank
receives an amount equal to the sum it would have received had no such
deductions been made and (B) Account Party shall make such deductions and shall
pay the full amount deducted to the relevant taxing authority in accordance with
applicable law. Account Party shall, provide appropriate documentation,
including receipts, evidencing payment by Account Party of any such Taxes. The
obligations of Account Party under this Section 5 shall survive the termination
of this Agreement, the repayment or reimbursement of all Reimbursement Amounts
and all other amounts payable hereunder and under the other Credit Documents.

 

(iii)Without limiting the generality of the foregoing, if a payment made to
Issuing Bank under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Issuing Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Issuing Bank
shall deliver to Account Party at the time or times prescribed by law and at
such time or times as reasonably requested by Account Party such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Account Party as may be necessary for Account Party to comply with
its obligations under FATCA and to determine that Issuing Bank has complied with
Issuing Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this sub-clause (b)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

6

 

--------------------------------------------------------------------------------

(iv) Issuing Bank agrees that if any form or certification it previously
delivered pursuant to this Section 5 becomes obsolete or inaccurate in any
respect (other than as a result of expiration), it shall update such form or
certification or promptly notify Account Party in writing of its legal inability
to do so.

 

6.Increased Costs:

 

In the event of the introduction of, or any change in, any applicable law, rule,
regulation or official directive (whether or not having the force of law), or in
the interpretation or application thereof by any governmental authority after
the date hereof which results in an increase in the cost to Issuing Bank of
making or maintaining, or which reduces the rate of return on capital of Issuing
Bank as a consequence of its obligations with respect to, execution or
maintenance of this Agreement or the issuance, maintenance or extension or
amendment of any Letter of Credit by reason of reserve (including, without
limitation, the imposition of any reserves with respect to “Eurocurrency
Liabilities” (as defined in Regulation D of the Board)), liquidity, capital
adequacy or similar requirements, or which results in a reduction of amounts
otherwise receivable by Issuing Bank from Account Party of principal, interest
or other fees and charges hereunder and thereunder by reason of tax (other than
tax on the overall net income of Issuing Bank), levy, impost, fee, charge,
withholding or similar requirements of any kind, Account Party will pay to
Issuing Bank upon demand an amount equal to such actual increased cost or
reduction.  For clarity, the foregoing sentence shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the U.S. financial regulatory authorities, regardless of the date
adopted, issued, promulgated or implemented. If Account Party becomes liable for
the payment of any additional amounts pursuant to this Section 6, it may avoid
further liability for such additional amounts by: as to each outstanding Letter
of Credit, seeking and obtaining replacements therefor from other financial
institutions which fully cancel all obligations of Issuing Bank under such
Letter of Credit (which shall thereupon be returned promptly to Issuing Bank)
and the relevant Application and paying to Issuing Bank in full on the date of
replacement all interest, fees and other amounts or charges due relating to such
obligations.  The obligations of Account Party under this Section 6 shall
survive the termination of this Agreement the repayment or reimbursement of all
principal and all other amounts payable hereunder and under the other Credit
Documents.

 

7.Representations and Warranties:

 

Account Party represents and warrants as of the date hereof and as of the date
of each Letter of Credit issued, renewed, extended or amended that:

 

(a)(i) it is a corporation duly organized and validly existing under the laws of
the State of New York, (ii) it is in good standing therein, (iii) it is duly
qualified to transact business in all jurisdictions where its ownership, lease
or operation of property, or conduct of its business requires such
qualification, (iv) no consent or authorization of, approval by, notice to,
filing with or other act by or in respect of, any governmental authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of any of the Credit Documents, and (v)
it has the legal right and corporate power and authority to own its assets and
properties and enter into, execute, deliver and perform the Credit Documents and
all documents, instruments and agreements related thereto and perform the
transactions and agreements contemplated thereby;

 

(b)the execution, delivery and performance of the Credit Documents have been
duly authorized by all necessary corporate action;

 

(c)this Agreement has been, and each of the Credit Documents when delivered
hereunder, will have been, duly executed and delivered by it, and this Agreement
is, and each of the Credit Documents when delivered hereunder will, constitute
the legal, valid and binding obligations of Account Party enforceable in
accordance with their respective terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the

7

 

--------------------------------------------------------------------------------

enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(d)it is not in default under any material agreement to which it is a party or
by which its businesses, assets or properties are bound, which default would
materially adversely affect such Borrower’s financial condition and the
execution and delivery of, and the performance by it under, the Credit Documents
do not and will not, create any Lien on its businesses, properties or assets,
contravene, violate or conflict with any material Requirement of Law, nor result
in a breach or default under any material agreement to which it is a party or by
which its businesses, assets or properties are bound, except for such defaults
or breaches that would not have a Material Adverse Effect;

 

(e)except as disclosed on Schedule 7(e) or in Account Party’s annual reports on
Form 10-K or quarterly reports on Form 10-Q filed with the SEC, there are no
actions, suits or proceedings of any kind pending or threatened against Account
Party or its assets or properties which, in any one case or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

 

(f)it is in compliance with all Requirements of Law except where such
non-compliance could not reasonably be expected to have a Material Adverse
Effect; provided, however, that where such compliance relates to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, each of Account
Party and its Subsidiaries is in compliance in all respects and subject to no
exceptions;  

 

(g)it has filed or caused to be filed all federal, state and local tax returns
which are, to its knowledge, required to be filed by it, and has paid or has
made provision for the payment of all taxes shown to be due and payable on such
returns or on any assessments received by it, other than any taxes or
assessments it is contesting in good faith by appropriate proceedings and with
respect to which it shall, to the extent required by GAAP, have set aside
adequate reserves on its books;

 

(h)no part of the proceeds of any Letter of Credit will be used for “purchasing”
or “carrying” any “margin stock” within the respective meanings of such quoted
terms under Regulations T, U and X of the Board or for any purpose, which
violates, or which would cause Issuing Bank to violate, the provisions of any
such regulations;

 

(i)it is not subject to regulation under the Investment Company Act of 1940, as
amended, or subject to any federal or state statutes or regulations limiting its
ability to incur the indebtedness contemplated under, or otherwise affecting the
validity or enforceability of, the Credit Documents;

 

(j)Account Party’s obligations hereunder and under any other Credit Document do
and, at all times hereafter, shall rank pari passu with all other unsecured and
unsubordinated indebtedness of Account Party;

 

(k)the Financial Statements were prepared in accordance with GAAP consistently
applied unless expressly disclosed therein and fairly present the consolidated
financial position of the Account Party during the relevant financial year
unless expressly disclosed therein to the contrary;

 

(l)Account Party shall, and shall cause its Subsidiaries to, maintain and
enforce policies and procedures designed to promote and achieve compliance by
Account Party and its Subsidiaries with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions;  

 

(m)none of Account Party or any of its Subsidiaries or, any of their respective
directors, officers or, to Account Party’s knowledge, any of their respective
Affiliates, agents or employees (i) has conducted their respective businesses or
taken any action that would constitute or give rise to a violation of any
Anti-Corruption Law or Anti-Money Laundering Law or (ii) is or has been subject
to any action, proceeding, litigation, claim or, to Account Party’s knowledge,
investigation with regard to any actual or alleged violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws;

 

8

 

--------------------------------------------------------------------------------

(n) none of Account Party or any of its Subsidiaries or any of their respective
directors, officers or, to Account Party’s knowledge, any of their respective
Affiliates, agents or employees (i) is a Sanctioned Person, (ii) is currently
engaging or has engaged in any dealings or transactions with, involving or for
the benefit of a Sanctioned Person, or in or involving any Sanctioned
Jurisdiction, in each case in violation of applicable Sanctions, or (iii) is
subject to any action, proceeding, litigation, claim or, to Account Party’s
knowledge, investigation with regard to any actual or alleged violation of
Sanctions; and

 

(o)since September 30, 2016, no event, circumstance or change has occurred that
has caused, either individually or in the aggregate, a Material Adverse Effect.

 

8.Covenants:

 

Until the later of (a) the Expiration Date and (b) the date on which all
obligations of Account Party in respect of the Credit Documents are indefeasibly
paid in cash in full and all Letters of Credit have expired or been released by
the beneficiaries thereof and tendered to Issuing Bank for cancellation, Account
Party agrees and covenants with Issuing Bank as follows:

 

(i)Account Party shall be deemed to have furnished Issuing Bank with its audited
annual Financial Statements when its annual report on Form 10-K is filed with
the SEC and its quarterly unaudited Financial Statements when its quarterly
report on Form 10-Q is filed with the SEC;

 

(ii)Account Party shall provide prompt written notice of any Default or Event of
Default;

 

(iii)Account Party shall continue to engage in business of the same general type
as now conducted by it and preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business and
comply with its material contractual obligations;

 

(iv)Account Party shall not convey, sell, lease, transfer or otherwise dispose
of, or create, assume or suffer to exist any Lien on, all or substantially all
of its assets (in each case, whether in one transaction or in a series of
transactions);

 

(v)Account Party shall not consolidate with, or merge into, any other Person
(unless there is no Change of Control of Account Party and no Default or Event
of Default shall have occurred and be continuing or result therefrom);

 

(vi)Account Party is in compliance, and shall comply with all Requirements of
Law (other than those specifically referenced in clauses (vii) through (ix)
below) except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect;

 

(vii)Account Party’s obligations hereunder and under the other Credit Documents
shall rank pari passu with all other unsecured and unsubordinated indebtedness
of Account Party;

 

(viii)Account Party shall, and shall cause its Subsidiaries to, continue to
maintain and enforce policies and procedures designed to promote and achieve
compliance by Account Party and its Subsidiaries with applicable Anti-Corruption
Laws, Anti-Money Laundering Laws and Sanctions;

 

(ix)Account Party shall not, directly or indirectly, (A) use any part of the
proceeds of the Letters of Credit, or otherwise make available such proceeds to
any Person in any manner that would constitute or give rise to a violation of
Sanctions by any party hereto or (B) fund all or part of any repayment or
reimbursement of the obligations hereunder out of proceeds derived from any
transaction or activity involving a Sanctioned Person or Sanctioned
Jurisdiction; and

 

(x)Account Party shall not, directly or indirectly, use any part of the proceeds
of the Letters of Credit for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain,

9

 

--------------------------------------------------------------------------------

retain or direct business or obtain any improper advantage, in each case in
violation of Anti-Corruption Law.

 

9.Events of Default:

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the Credit Documents:

 

(a)if Account Party shall (i) fail to reimburse any Reimbursement Amount when
due and payable or (ii) fail to pay interest or any other amounts due under the
Credit Documents within five (5) days of the date on which such payment of
interest or other amount was due and payable;

 

(b)if Account Party shall fail to perform any of its obligations for the payment
of any Indebtedness (i) under its $1,500,000,000 Revolving Credit Agreement
dated as of April 5, 2016, as amended, with JPMorgan Chase Bank, N.A., as
Administrative Agent, et al., or (ii) in the aggregate amount of more than
U.S.$50,000,000 (other than Indebtedness described in subsection 9(a)) when due
(whether at scheduled maturity or upon acceleration, demand or otherwise) or if
Account Party shall default under any agreement or instrument relating to such
Indebtedness or any other event shall occur and continue after any grace period
applicable thereto, if the effect of such default or event is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness;

 

(c)if Account Party shall:

 

(i)commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any material part of its property, or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or

 

(ii)suffer the commencement of an involuntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any material part of its property, and such
involuntary case or other proceeding shall not be controverted by appropriate
proceedings within thirty (30) days of the commencement thereof or shall remain
undismissed or undischarged for a period of sixty (60) days; or suffer the entry
of an order for relief or be adjudicated a bankrupt or insolvent under the
bankruptcy, insolvency or similar laws of any competent jurisdiction;

 

(d)if any representation, warranty or statement made by Account Party in any
Credit Document or in any certificate or statement furnished pursuant to, or in
connection with, any Credit Document shall prove to have been incorrect,
misleading or incomplete in any material respect when made or deemed made;

 

(e)if Account Party shall fail to perform or observe in any material respect any
term, covenant or agreement on its part to be performed or observed pursuant to
any Credit Document (other than those covered by subsection 9(a)) and such
failure shall continue unremedied for thirty (30) days after the earlier of (i)
an officer of Account Party obtaining knowledge thereof and (ii) receipt by
Account Party of written notice thereof from Issuing Bank;

 

(f)if one or more judgments or decrees shall be entered against Account Party or
any of its Subsidiaries involving in the aggregate for all such Persons a
liability (not paid or fully covered by insurance) of U.S.$50,000,000 or more
and all such judgments and decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within sixty (60) days from the entry thereof;

 

10

 

--------------------------------------------------------------------------------

(g)if an event shall occur with respect to Account Party which, in the
reasonable  judgment of Issuing Bank, has or is likely to have a Material
Adverse Effect; or

 

(h)if a Change of Control or any material alteration of the structure or
organization of Account Party, including without limitation, as a result of a
leveraged buyout, recapitalization, merger or consolidation shall occur.

 

Upon the occurrence of any Event of Default (other than any Event of Default
specified in subsection 9(c) in respect of Account Party), Issuing Bank may, by
written notice to Account Party, declare this Agreement canceled and/or declare
all amounts outstanding under this Agreement (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be immediately due and payable in full, whereupon this Agreement
shall be canceled and/or such amounts shall become immediately due and payable;
provided, however, that upon the occurrence of any Event of Default specified in
subsection 9(c) in respect of Account Party, this Agreement automatically shall
be canceled and all amounts outstanding under this Agreement (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) automatically shall become immediately due and payable in
full, in each case without notice, presentment, demand, protest or other action
of any kind, all of which are hereby expressly waived by Account Party.

 

With respect to any Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
immediately preceding paragraph, Account Party shall at such time deposit in a
cash collateral account on Issuing Bank’s books, within Issuing Bank’s sole
dominion and control, designated by Issuing Bank and over which Issuing Bank
shall have exclusive right of withdrawal (the “Collateral Account”), an amount
(in the Currency of such Letter of Credit; provided that upon the failure or
inability of Account Party for any reason to so effect such payment in the
required Currency, Account Party shall be obliged to perform in accordance with
Section 3(e)) equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. The Collateral Account (and any and all funds and investments
held therein) shall be held in the name of, and subject to the sole dominion and
control of, Issuing Bank, as cash collateral for the reimbursement obligations
of Account Party in the event of any drawing under the Letters of Credit.  Any
and all amounts held in the Collateral Account shall be applied by Issuing Bank
to satisfy Account Party's L/C Obligations for which Issuing Bank has not been
reimbursed, and any unused portion of such amounts after the Letters of Credit
shall have expired and all L/C Obligations shall have been satisfied, shall be
applied to repay other obligations of Account Party under this Agreement and the
other Credit Documents.  Except as expressly provided in this Section 9, notice,
presentment, demand, protest and any other action of any kind are hereby
expressly waived by Account Party.

 

Account Party hereby grants to Issuing Bank a security interest in, and right of
set-off against, any and all funds and investments held in the Collateral
Account from time to time and any instrument evidencing the foregoing to secure
the obligations of Account Party hereunder in respect of the Letters of Credit,
any and all reimbursement obligations arising in connection therewith and other
obligations under this Agreement and the other Credit Documents.

 

Issuing Bank shall have the rights, powers and remedies of a secured party under
the Uniform Commercial Code as in effect from time to time in the State of New
York with respect to the funds and investments held in the Collateral Account
from time to time.  Account Party shall take such actions from time to time as
Issuing Bank may reasonably request to perfect and preserve the security
interests provided for in this Agreement.

 

Issuing Bank shall release all funds and investments held in the Collateral
Account to, or upon the order of, Account Party (or as a court of competent
jurisdiction may otherwise direct) upon the later to occur of the date that (i)
this Agreement and the other Credit Documents terminate and (ii) all obligations
of Account Party under the Letters of Credit and all L/C Obligations are
satisfied and indefeasibly paid in full and such Letters of Credit have been
canceled or expired and all amounts drawn thereunder have been reimbursed in
full.

11

 

--------------------------------------------------------------------------------

 

The rights and remedies of Issuing Bank under this Agreement are in addition to,
and not in substitution of, the rights and remedies Issuing Bank is entitled to
exercise at law, in equity and under the other Credit Documents.

 

10.Effectiveness of Agreement; Conditions Precedent:

 

(a)The effectiveness of this Agreement is subject to receipt by Issuing Bank, in
form and substance satisfactory to it, of each of the following:

 

(i)a copy of this Agreement, duly executed by Issuing Bank and Account Party;

 

(ii)a customary certificate duly executed by an authorized officer of Account
Party, attaching (A) a copy of the articles of incorporation or comparable
organizational document duly certified by the Secretary of State of the State of
New York as of a recent date; (B) a copy of the by-laws or comparable
organizational document of Account Party, duly certified by an authorized
officer of Account Party as being in full force and effect; (C) a copy of
Account Party's resolutions certified by an authorized officer of Account Party
authorizing Account Party to enter into the transactions contemplated by the
Credit Documents to which Account Party is a party, including, without
limitation, requesting the issuance of Letters of Credit as contemplated
hereunder from Issuing Bank in the aggregate amount contemplated hereunder, and
evidencing the authority of the officer(s) named therein to sign the Credit
Documents and such other documents on behalf of Account Party as Issuing Bank
shall require; (D) a certificate of incumbency and specimen signatures of the
authorized signers of the Credit Documents issued by the secretary or assistant
secretary of Account Party; and (E) a certificate of good standing duly
certified by the Secretary of State of the State of New York;

 

(iii)a customary certificate duly executed by an authorized officer of Account
Party, certifying as to (A) the truth in all respects of the representations and
warranties contained in this Agreement and the other Credit Documents as though
made on and as of the date of the effectiveness of this Agreement and (B) the
absence of any Default or Event of Default; and

 

 

(iv)such other documents, instruments or agreements as Issuing Bank shall
reasonably request.

 

(b) An additional condition precedent to the issuance of each Letter of Credit
is the receipt by Issuing Bank of a duly executed Application in respect of such
Letter of Credit.

 

(c)Each request to issue, renew, amended or extend a Letter of Credit by Account
Party hereunder shall constitute a representation and warranty that (i) each of
the representations and warranties made by Account Party contained herein or in
any other Credit Document shall be true and correct on and as of the date of
such issuance, renewal, amendment or extension as if made on and as of such date
and (ii) no Default or Event of Default exists (either immediately before or
immediately after giving effect to such issuance, renewal, amendment or
extension).

 

11.Authorization to Debit; Right of Set-Off:

 

With respect to the payment of amounts due hereunder and under any Letter of
Credit, Account Party hereby authorizes Issuing Bank to debit any demand deposit
account of Account Party maintained with Issuing Bank for such amount when
due.  In the event Account Party shall default in the payment of any amount due
hereunder, under any Letter of Credit, or under the other Credit Documents,
Issuing Bank shall have the right to set off and apply any deposit, general or
special, time or demand, provisional or final, at any time held or owing by any
branch or office of Crédit Agricole S.A. to, or for the credit of, Account
Party.

 

12.Costs and Expenses; Indemnity; Waiver of Special Damages:

12

 

--------------------------------------------------------------------------------

 

(a)Account Party agrees to pay or reimburse Issuing Bank for all Issuing Bank’s
charges, costs and expenses (including, without limitation, reasonable fees and
disbursements of counsel to Issuing Bank) incurred in connection with (i) the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for, or collection of, payment thereunder and (ii) the enforcement, protection
or preservation of any rights under this Agreement and the other Credit
Documents and any other document prepared in connection therewith.

 

(b)Account Party agrees to indemnify Issuing Bank and any of its Affiliates and
the respective branches, agencies, directors, officers, employees, agents,
advisors, partners, trustees and administrators of Issuing Bank and its
Affiliates (each such Person being called an “Indemnitee”) against, and pay and
hold each Indemnitee harmless from, any and all losses, claims, damages and
related costs and expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, suffered or incurred by, or asserted against, any
Indemnitee however characterized or arising out of, in connection with, or as a
result of (i) any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of, any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Credit Document and any such other
document, (ii) any Letter of Credit or the use of the proceeds therefrom
(including any refusal by Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand to
not strictly comply with the terms of such Letter of Credit) and (iii) any and
all other liabilities, obligations, losses, damages, penalties, any actual or
prospective actions, claims, litigation, suites, investigation or proceeding
(whether sounding in contract, in tort or on any other ground and regardless of
whether any Indemnitee is a party thereto), judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance or administration of, or in any other way
arising out of or relating to, any Credit Document or any other documents
contemplated by or referred to therein or any action taken or omitted to be
taken by any Indemnitee with respect to any of the foregoing (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that Account
Party shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities arising solely from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.  

 

(c)Neither party hereto shall be liable in any action initiated by one against
the other for punitive, special, indirect or consequential damages resulting
from or arising out of this Agreement, including, without limitation, loss of
profit or business interruptions, however the same may be caused.

 

All amounts due under this Section 12 shall be payable immediately after demand
therefor. Without prejudice to the survival of any other provision hereof, the
terms of this Section 12 shall survive the termination of this Agreement and the
repayment or reimbursement of all Reimbursement Amounts and all other amounts
payable hereunder.  

 

13.  Obligations Absolute; Risks:

 

(a)The obligation of Account Party to reimburse Issuing Bank, its
correspondents, any of its branches, agencies or Affiliates for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
any and all circumstances and irrespective of, including the following: (i) any
form, lack of accuracy, legal effect, validity or enforceability of such Letter
of Credit, this Agreement, or any other Credit Document or the authority of any
persons signing any Credit Documents; provided such Credit Documents appear on
their face to be in order; (ii) the existence of any claim, counterclaim,
dispute, set-off, defense or other right that Account Party may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting),
Issuing Bank or any other Person, whether in connection with this Agreement, any
other Credit Document, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction; (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue, insufficient
or inaccurate in any respect; or any loss, error, interruption,

13

 

--------------------------------------------------------------------------------

omission or delay in the transmission, delivery or otherwise of any document
required in order to make a drawing under such Letter of Credit; (iv) any
payment by Issuing Bank under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by Issuing Bank under such Letter of Credit to
any Person; (v) any act, omission, insolvency or failure in business of any
other Person including any branch of Issuing Bank; or (vi) any other event, act
or omission, circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Account Party. For the
avoidance of doubt, the occurrence of any of the above contingencies shall not
affect or impair Issuing Bank’s rights and powers hereunder or the obligations
of payments, indemnity or reimbursement of Account Party to Issuing Bank
hereunder.

 

(b)None of Issuing Bank, nor any of its Affiliates nor the respective branches,
agencies, directors, officers, employees, agents, advisors, partners, trustees
and administrators of Issuing Bank and its Affiliates, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by Issuing Bank or any payment or failure to make any
payment thereunder irrespective of any of the circumstances referred to in
Section 13(a) above, or any act, error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of Issuing Bank. The parties
hereto expressly agree that:

 

(i) Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii) Issuing Bank shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

 

(iii)This Section 13(b) shall establish the standard of care to be exercised by
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

14.Assignments; Successors and Assigns; Pledges to Federal Reserve Bank:

 

(a) This Agreement shall be binding upon and inure to the benefit of Account
Party, Issuing Bank and their respective successors and assigns, except that
Account Party may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of Issuing
Bank (such consent not to be unreasonably withheld or delayed). Issuing Bank
may, at any time and from time to time, assign all or any part of its rights and
obligations under the Credit Documents subject to the prior written consent of
Account Party (such consent not to be unreasonably withheld or delayed);
provided that no such consent shall be required (i) during the occurrence and
continuance of a Default or an Event of Default or (ii) for any assignment to an
Affiliate of Issuing Bank.

 

(b) Nothing herein shall prohibit Issuing Bank from pledging or assigning this
Agreement to any Federal Reserve Bank in accordance with applicable law.

 

15.  Notices:  

 

(a)All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier or electronic communications (including
delivery of a “pdf” by email). Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by fax or email (or

14

 

--------------------------------------------------------------------------------

similar electronic communications) shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).

 

(b)Account Party hereby authorized Issuing Bank to accept and process any
amendments, transfers, assignments of proceeds, instructions, consents, waivers
and all documents relating to any Letter of Credit which are sent to Issuing
Bank by electronic transmission, including SWIFT, electronic mail, telex,
telecopy, telefax, courier, mail or other computer- generated telecommunications
and such electronic communications shall have the same legal effect as if
written and shall be binding upon and enforceable against Account Party. Issuing
Bank may, but shall not be obligated to, require (a) authentication of such
electronic transmission or (b) provision of original documents to Issuing Bank
prior to acting on such electronic transmission. Account Party acknowledges and
agrees that the privacy and integrity of electronic transmissions cannot be
guaranteed to be secure or error free due to the possibility that third parties
could intercept, view or alter such electronic transmissions. To the extent that
any documents, information or data relating to any Letter of Credit, any
Application or any other Credit Document are transmitted electronically, Account
Party hereby irrevocably releases Issuing Bank from any loss or liability
incurred in connection with the electronic transmission of any such documents,
data and information, including any unauthorized interception, alteration or
fraudulent generation and transmission of electronic transmissions by third
parties.

 

16.Amendments and Waivers; Execution in Counterparts; Electronic Execution:

 

(a)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by parties hereto.

 

(b)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.  

 

(c)Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or electronic communications (inducing delivery of a “pdf” by email)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

17.No Waiver; Severability; Integration:

 

The failure or delay by Issuing Bank to exercise any right, power or remedy
under this Agreement or any other Credit Document or with respect to the
indebtedness evidenced hereby or thereby shall not operate as a waiver thereof,
nor shall the exercise of any single or partial right, power or remedy preclude
any other or further exercise of the same or any other right, power or remedy.
Any provision of this Agreement which is illegal, prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such illegality, prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Agreement and the other Credit Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

18.Governing Law:

 

(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

(b)Each Letter of Credit, each Application and all transactions thereunder shall
be subject to and governed by either (a) the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce,
Publication No. 600 (as the same may be modified or amended, the “UCP”) or (b)
the International Standby Practices (ISP98), International Chamber of Commerce,
Publication No. 590 (as the same may be modified or amended, the “ISP”) as
Issuing Bank shall select in its sole discretion.  To the extent not
inconsistent with the UCP or the ISP, as the case may

15

 

--------------------------------------------------------------------------------

be, each Letter of Credit, each Application and all transactions thereunder
shall be governed by and construed in accordance with, the internal laws of the
State of New York.

 

19.Jurisdiction; Venue; Waiver of Jury Trial:

 

(a)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
or federal court of the U.S. sitting in New York City, whether trial or
appellate, in any action or proceeding arising out of, or relating to, this
Agreement or any of the other Credit Documents, or for recognition or
enforcement of any judgment in respect thereof, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court and consents
that any such action or proceeding may be brought in such courts and waives to
the fullest extent permitted by law any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Credit Documents in the courts of any
jurisdiction.  

 

(b)Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim arising out of, or relating to,
any Credit Document or the actions of Issuing Bank or Account Party in the
negotiation, administration, performance or enforcement thereof.

 

20.USA Patriot Act Notification:

 

Issuing Bank hereby notifies Account Party that pursuant to the USA Patriot Act,
it is required to obtain, verify and record information that identifies Account
Party, including without limitation the name and address of Account Party.

 

 

*****

 

If the foregoing is acceptable, kindly acknowledge your agreement with the terms
and conditions hereof by having one original copy of this Agreement signed by a
duly authorized representative of Account Party (pursuant to its resolutions)
and returned to Issuing Bank as soon as possible.

 

 

[Signature pages follow]


16

 

--------------------------------------------------------------------------------

Yours truly,

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

By:/s/ Ghislain Descamps

Name: Ghislain Descamps

Title: Managing Director

 

By: /s Louis-Marie Dubois

Name: Louis-Marie Dubois

Title: Vice President

 

Address for notices:

 

1301 Avenue of the Americas

New York, New York 10019

Attention: Louis-Marie Dubois, Export and Trade Finance, 18th Floor

Email: etf-us@ca-cib.com

 

 

Accepted and Agreed:

 

AVANGRID, INC.

 

By: /s/ Howard Coon                                            

Name: Howard Coon

Title: Vice President & Treasurer

 

 

By: /s/ Daniel Alcain

Name: Daniel Alcain

Title: Senior Vice President – Controller  

 

 

Address for notices:

 

70 Farm View Drive

New Gloucester, Maine 04260

Attention: Howard Coon, Vice President, Treasurer

Email: howard.coon@avangrid.com

 

 

 

 

 

 




17

 

--------------------------------------------------------------------------------

EXHIBIT A

APPLICATION AND AGREEMENT FOR

IRREVOCABLE STANDBY LETTER OF CREDIT

 

To: Crédit Agricole Corporate and Investment Bank (“Crédit Agricole CIB” or
“you)

Issuing Office: ___________Date: ___________

 

Application and Agreement for Irrevocable Standby Letter of Credit (this
“Application”) is hereby made for the issuance by you of your irrevocable
standby letter of credit (the “Credit”) in conformity with your practices and
procedures and, to the extent not inconsistent therewith, in accordance with the
following instructions:

(Complete Each Section Fully or Indicate “Not Applicable”)

 

Please send the Credit to the Beneficiary by your customary means as follows:

 

____________ Directly to the Beneficiary.

____________Through the Advising Bank specified below.

____________ Through your Correspondent.

 

Name and address of the “Beneficiary”:
____________________________________________________

 

Name and address of the Advising Bank:
___________________________________________________

 

Name and address of each “Applicant” to be named as an Account Party:
_______________________________

 

Amount of the Credit:
_________________________________________________________________________

 

Currency:
__________________________________________________________________________________

 

The Credit shall expire at your counters on:
_________________________________________________

 

The Credit shall provide for an extension of the expiry date: ___________Yes
___________No

 

Automatic Renewal Clause: ___________Yes ___________No

 

Cancellation Period (check one): ___30 Days ___90 Days ___120 Days; Other:
_________

 

Amounts under the Credit shall be available as follows:
________________________________________

 

Partial Drawings under the Credit: ___________Are permitted. _________Are not
permitted.

 

Special Instructions:

 

In order to induce you to issue the Credit as provided herein, each Applicant
(if more than one) hereby expressly agrees to be bound by this Application and
the Offer, dated as of December 2, 2016 for a U.S.$50,000,000 Uncommitted Line
of Credit for Standby Letters of Credit, as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time (the
“Offer”). Any capitalized term not defined herein shall have the definition set
forth in the Offer.

 

[Applicant][Applicant]

__________________________________________________________________________

By: _______________________________By: _____________________________________

Name:_____________________________Name:___________________________________

Title: ______________________________Title: ____________________________________

Address: Address:

 

18

 

--------------------------------------------------------------------------------

_______________________________________________________

For Office Use Only

No. of Credit: _________________ Approved by: ______________________

 

 

 

19

 